Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 11/30/2020. Claims 1-20 are pending in the case. Claims 1, 8, and 14 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/30/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is being considered by the examiner.

Response to Arguments
Applicant’s prior art arguments have been fully considered and are persuasive. Accordingly, these rejections have been withdrawn. 

Reasons for Allowance
The following is a statement of reasons allowance:
The prior art made of record does not teach, make obvious, or suggest the claim limitations of independent claims 1, 8, and 14 as summarized below.
Proceedings of the sixth ACM international conference on Web search and data mining, pp. 255-264. ACM, 2013), teaches extracting from archived news a timeline of events in a single story organized by time. Ceran et al. (Ceran, Betul, Ravi Karad, Ajay Mandvekar, Steven R. Corman, and Hasan Davulcu. "A semantic triplet based story classifier." In Proceedings of the 2012 International Conference on Advances in Social Networks Analysis and Mining (ASONAM 2012), pp. 573-580. IEEE Computer Society, 2012), teaches a story classifier using a semantic triplet technique. The extracted triplets consist of a subject, verb, and object. The extracted triplets are identified as events such that the object in subsequent triplets refer to identified event. Kriegel et al. (Kriegel, Michael, Ruth Aylett, Joao Dias, and Ana Paiva. "An Authoring Tool for an Emergent Narrative Storytelling System." In AAAI Fall Symposium: Intelligent Narrative Technologies, pp. 55-62. 2007), is directed to narrative generation and specifically discusses an action by one character triggering a reaction by another character. Guo (U.S. Pat. App. Pub. No. 2015/0126286), teaches a gaming system where game characters consist of action and response actions. In contrast, the disclosed invention, as recited in independent claims 1, 8, and 14, requires that a list of transgression actions and retribution actions is generated based on an analysis of transgressions and retributions for each actor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126